Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 2, 5-9, 12-16, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-9, 12-16, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer et al. (US 20060195882 A1) in view of Craig et al. (US 20040174597 A1).
Regarding claim 2, Tischer teaches computer-implemented method comprising: executing a mobile application using a mobile computing device (e.g., portable communication device 116), the execution of the mobile application presenting a menu enabling an attendee to perform one or more functions associated with a live event, and the attendee being located within a venue hosting the live event, the mobile computing device within the venue being operated by the attendee within the venue during the live event (for instance, a user or an event-goer with the communication device 116  attends a live event, e.g., sporting event, within a venue 102. The user/event-goer performs one or more functions using the portable 
receiving an input from the attendee corresponding to a selection from the menu of a function of the one or more function, the selected function enabling the attendee to publicly display attendee-generated content; in response to receiving the input, causing the mobile application to capture content data with a camera included in the mobile computing device (as the user/event-goer selects one of the functions via the menu to feed, broadcast, or share media content captured by the portable communication device 116. The user/event-goes uses a camera within the portable communication device such as a cellular telephone, a digital camera phone, or video camera phone to capture media content for the event at venue 102. See 0022, 0025, 0035, 0052, 0053, 0056, and 0067-0069); and
transmitting the captured content data, wherein the content data is received at an application server that facilitates publicly displaying the content data and publicly displaying the content data within the venue during the live event (transmitting the content to server 120A to display the content to viewers widely and displaying the content within the venue during the live event – see 0009, 0022, 0025, 0035, 0040, 0052, 0053, 0060, and 0067-0069).
Tischer lacks to teach publicly displaying the content data at a venue display to attendees within the venue, receiving approval at a publishing workstation before the content data is publicly displayed at the venue display, and the venue display is a display screen viewable by the attendees within the venue.  However, Craig teaches publicly displaying media content on a screen 60 at a venue such as a sports stadium, and receiving approval from a master controller 100 and server 90 before the media content data is publicly displayed on the screen 60 which is a display screen viewable by the attendees within the venue. See 0018, 0026, 0031, 0034, 0035, 0037, and 0052. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Tischer by publicly displaying media content at a venue display to attendees within the venue, receiving approval at a publishing workstation 
	Regarding claim 5, Tischer teaches transmitting the content data to a streaming server, wherein, when the content data is received at the streaming server, the streaming server transmits at least a portion of the content data to each of a plurality of mobile computing devices located within the venue (server 120A receives the content and transmits at least a part of the content to communication devices 116 within the venue 102 during the live event – see 0009, 0022, 0025, 0035, 0040, 0052, 0053, 0060, and 0067-0069).
	Regarding claim 6, Tischer teaches that wherein the content data is evaluated by an operator using a publishing workstation before the content data transmitted to the streaming server (evaluating or reviewing the content received from a source, e.g., a communication device, at system 104 – see 0037 and FIG. 5).
 	Regarding claim 7, Tischer teaches that wherein the content data is captured by a camera and/or a microphone of the mobile computing device (see 0022, 0025, and 0034).
	Regarding claim 8, Tischer teaches that wherein the content data includes text, one or more digital images, video data, audio data, and/or audio-visual data generated by the mobile computing device (see 0054, 0056 and 0068).
Regarding claim 9, see rejection of claim 2.
Regarding claim 12, see rejection of claim 5.
Regarding claim 13, see rejection of claim 6.
Regarding claim 14, see rejection of claim 7.
Regarding claim 15, see rejection of claim 8.
Regarding claim 16, see rejection of claim 2.
Regarding claim 19, see rejection of claim 5.

Regarding claim 21, see rejection of claim 7.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGOC K VU/Primary Examiner, Art Unit 2421